CLD-035                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 16-3424
                                      ____________

                                   AMIN A. RASHID,
                                                 Appellant

                                             v.

                           WARDEN PHILADELPHIA FDC
                        __________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civ. No. 2-15-cv-00274)
                            District Judge: Cynthia M. Rufe
                       __________________________________

           Submitted for Possible Dismissal under 28 U.S.C. § 1915(e)(2) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 3, 2016

               Before: FISHER, SHWARTZ and BARRY, Circuit Judges

                           (Opinion filed: November 14, 2016)
                                     ____________

                                        OPINION
                                      ____________


PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Appellant Amin A. Rashid appeals from an order of the District Court denying his

motion for reconsideration and motion to reopen seeking to disqualify the District Judge.

For the reasons that follow, we will summarily affirm.

       Rashid was charged by Indictment on August 21, 2008 with two counts of mail

fraud, in violation of 18 U.S.C. § 1341, and one count of aggravated identity theft, in

violation of 18 U.S.C. § 1028A(a)(1), (c)(5). On May 28, 2009, a Superseding

Indictment charged him with ten counts of mail fraud, eight counts of aggravated identity

theft, and one count of forging or counterfeiting postal money orders, in violation of 18

U.S.C. § 500. A jury found Rashid guilty of nine counts of mail fraud and all eight

counts of aggravated identity theft, and not guilty of one count of mail fraud and of

forging or counterfeiting postal money orders. In a Judgment entered on July 24, 2013,

the District Court sentenced Rashid to a total term of imprisonment of 240 months. We

affirmed on November 25, 2014, see United States v. Rashid, 593 F. App'x 132 (3d Cir.

2014). The United States Supreme Court denied certiorari on May 18, 2015.

       Meanwhile, on January 20, 2015, Rashid filed a petition for writ of habeas corpus,

28 U.S.C. § 2241, in the United States District Court for the Eastern District of

Pennsylvania, the district where he is confined, claiming that he is actually innocent of a

1980 District of Oregon conviction for interstate transportation of stolen property, in

violation of 18 U.S.C. 2314, that was used to enhance his 2013 Eastern District of

Pennsylvania sentence. He argued that, because he was acquitted of a charge of mail

fraud in the 1980 trial, it was inconsistent and improper to find him guilty of interstate

transportation of money taken by fraud, and thus improper for the District Court to have

enhanced his 2013 sentence based on this prior conviction. Rashid sought to have both
                                           2
the enhancement and the allegedly wrongful 1980 conviction vacated. Shortly after filing

his petition, Rashid filed a motion to disqualify the District Judge for personal bias

pursuant to 28 U.S.C. § 455(a). The District Court denied the motion to disqualify, and

then the Government responded in opposition to the § 2241 petition, arguing that

jurisdiction was lacking.

       In an order entered on January 22, 2016, the District Court dismissed the § 2241

petition for lack of jurisdiction. The Court held that, because Rashid had already served

the District of Oregon sentence, he was no longer “in custody” for habeas corpus

purposes, and thus the Court was without jurisdiction to vacate the 1980 sentence and

conviction. The Court further held that Rashid could not resort to a § 2241 petition to

challenge the enhancement to his 2013 Eastern District of Pennsylvania sentence because

he still had the opportunity to file a timely motion to vacate sentence, 28 U.S.C. § 2255,

to challenge that sentence; he therefore failed to demonstrate that the remedy available to

him under § 2255 is inadequate or ineffective.

       Rashid filed a timely motion for reconsideration and then a timely notice of

appeal, resulting in the appeal docketed at C.A. No. 16-1653. The appeal was stayed,

Fed. R. App. P. 4(a)(4)(A), pending disposition of the reconsideration motion. On April

4, 2016, Rashid filed a post-judgment motion to reopen seeking again to disqualify the

District Judge. The Government responded in opposition to the motion to reopen and

asked the District Court to enjoin Rashid from future filings in the instant action, arguing

that he was engaging in abusive and vexatious litigation.

       In an order entered on June 21, 2016, and as is relevant to the instant appeal, the

District Court denied Rashid’s motion for reconsideration as meritless, denied his motion
                                            3
to reopen seeking disqualification as meritless, and denied the Government’s motion to

enjoin Rashid from filing anything further in his § 2241 case as moot.

       On August 3, 2016, we summarily affirmed the District Court’s order dismissing

Rashid’s § 2241 petition for lack of jurisdiction and interlocutory order denying his

motion to disqualify the District Judge, see Rashid v. Warden Philadelphia FDC, --- F.

App’x ---, 2016 WL 4123854 (3rd Cir. August 3, 2016). In the margin we advised

Rashid to separately appeal the District Court’s order entered on June 21, 2016, denying

his motion for reconsideration and his post-judgment motion to reopen seeking

disqualification, id. at *2 n.3. On August 15, 2016, Rashid timely appealed the order

entered on June 21, 2016, resulting in the instant appeal.

       We have jurisdiction under 28 U.S.C. § 1291. Our Clerk granted Rashid leave to

appeal in forma pauperis and advised him that the appeal was subject to summary

dismissal under 28 U.S.C. § 1915(e)(2)(B) or summary action under Third Cir. LAR 27.4

and I.O.P. 10.6. He has submitted written argument in support of the appeal, which we

have considered.

       We will summarily affirm the order of the District Court because no substantial

question is presented by this appeal, Third Circuit LAR 27.4 and I.O.P. 10.6. The

District Court properly denied Rashid’s motion for reconsideration of the order

dismissing his § 2241 petition for lack of jurisdiction because he did not demonstrate an

intervening change in the law, new evidence, or the need to correct a clear error of law

that would warrant reconsideration of the dismissal. See Max’s Seafood Café v.

Quinteros, 176 F.3d 669, 673 (3d Cir. 1999). The District Court properly denied

Rashid’s post-judgment motion to reopen seeking to disqualify the District Judge, as that
                                          4
motion was frivolous. See generally United States v. Rashid, 593 F. App’x 132, 135 (3d

Cir. 2014) (“[T]here is no extrajudicial source demonstrating bias beyond the judicial

rulings in the case …. [and] none of Judge Rufe’s actions demonstrate any personal

bias.”), cert. denied, 135 S. Ct. 2340 (2015).

       For the foregoing reasons, we will summarily affirm the order of the District Court

denying Rashid’s motion for reconsideration and denying his post-judgment motion to

reopen seeking to disqualify the District Judge. The Clerk of the District Court is

directed to file and docket Rashid’s August 15, 2016 Notice of Appeal, see Docket Entry

No. 24, D.C. Civ. No. 15-cv-00274), in his criminal case. That notice of appeal, in

addition to referencing this civil action, also references Rashid’s criminal case, D.C.

Crim. No. 08-cr-00493, and in it, Rashid seeks review of the District Court’s order

entered on June 21, 2016 to the extent that the Court, in addition to denying the two

motions at issue in this appeal, also denied his Motion to Reopen Motion for Sanctions

Against the Government Due to Prosecutorial Misconduct (Docket Entry No. 493, D.C.

Crim. No. 08-cr-00493), and granted the Government’s Motion to Limit his Future

Filings in his criminal case (Docket Entry No. 492, D.C. Crim. No. 08-cr-00493).




                                                 5